DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A, claims 1-9 and 15-16 in the reply filed on 01/22/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims distinguish over the presented prior art, Hoebel US 2006/0157456.  This is not found persuasive because elected claim 1, as amended, is rejected below and therefore any technical features shared by claims 1 and 10 are not considered special technical features as they do not make a contribution over the prior art of record.  
The requirement is still deemed proper and is therefore made FINAL.
Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2022.
Claim Interpretation
	Applicant’s amendments and remarks appear to obviate any rejection of the claims under 35 USC 112(f).  For the purposes of the is examination the measuring devices are interpreted as including laser triangulation devices, strip light devices, devices utilizing interferometry, and there equivalents in order to determine the location and three dimensional shape of the cooling holes.  Further the fastening of claim 1 is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:  In line three the claim recites “different measuring devices and/or different measurement methods”.  This limitation renders the claim indefinite because it is unclear how this limitation would be met.  How are the measuring devices of claim 2 different?  Does the measuring device of claim 2 replace the device of claim 1?  Is it included in the devices of claim 1?  Similarly how are the processes of claim 2 different from that of claim 1, do they replace the method of claim 1, are they included in claim 1.  Further it is unclear if the claim requires different measuring devices and different measurement methods or only requires different measuring devices or different measurement methods.  
Claim 7:  In line 4, the claim recites “fitting processes”.  This limitation renders the claim indefinite because the scope of the claim can not be resolved.  What would or would not be considered a fitting processes?  Further the claim recites “an original shape”.  This 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaidyanathan (US 7,333,218 B2).
Claims 1, 15, and 17:  In Para [0003] - [0007], AAPA discloses that it is known in the art to coat a turbomachine component having a surface that includes cooling fluid openings which adjoin cooling fluid channels in the interior of the component (Para [0003]).  AAPA further discloses applying a coating to the component where the cooling fluid openings are at least partially closed, removing the coating in a region of the cooling fluid, and determining the position of the openings based on the construction data of the component (Para [0004]).
	While AAPA discloses a portion of the limitations recited in claim 1, AAPA fails to disclose carrying out a surface analysis of the component using an apparatus that includes a measuring device and a fastening, wherein the measuring device carries out 
	However Vaidyanathan teaches a method that includes carrying out a surface analysis of a component (abstract) having fluid cooling holes using an apparatus (as depicted in Figure 1, Col. 3, Lines 25-51) that includes a light based measuring device (40,42 of Figure 1, Col. 3, Line 50 to Col. 4, Line 29) and a fastening (20 of Figure 1), wherein the measuring devices carry out a two part analysis that determines a location and a 3D shape of the cooling fluid openings (First Part Col. 4, Line 30 to Col. 5, Line 9 and Second Part Col. 5, Lines 10-44).
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the method of determining the location and a 3D shape of the cooling fluid openings taught by Vaidyanathan for the determining of the location of openings based on construction data as disclosed by AAPA.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to substitute one known prior art element for another to achieve a predictable result (MPEP 2143(B)).
	Further this modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because this modification would allow the user to more precisely locate the fluid openings during subsequent operations to remove excess coating from the fluid cooling openings.
Claim 2:  As best understood Vaidyanathan teaches carrying out the surface analysis using different measurement methods (First Part Col. 4, Line 30 to Col. 5, Line 9 and Second Part Col. 5, Lines 10-44).  As described in this portion of the disclosure of 
Claim 4:  Vaidyanathan further teaches that the three-dimensional shape of at least 50% of the cooling fluid openings is determined (as depicted in Figure 2 the holes and openings 12 and 14 are depicted, as described in Col. 4, Lines 21-38 the intention of the method of Vaidyanathan is to determine the location and three-dimensional shape of all the holes and openings 12 and 14).
Claim 5:  Vaidyanathan further teaches that the component is blade (as depicted in Figure 1).
Claim 6:  Vaidyanathan further teaches between evaluating the data of the surface analysis of the component to produce a data set comprising information in respect of the position, shape and orientation of the cooling fluid channels adjoining the cooling fluid openings (Position Col. 4, Lines 49-63, Shape Col. 5, Lines 10-23, and Orientation Col. 5, Lines 24-44).
Claim 16:  Neither AAPA nor Vaidyanathan explicitly discloses that the cooling fluid openings are completely closed when applying the coating to the component.
	However, AAPA and Vaidyanathan both disclose that the method is utilized with cooling fluid openings that are at least partially closed.  Further Vaidyanathan teaches that at times cooling fluid openings are wholly closed by coating processes (Col. Line 1 to Col. 2, Line 10).
	Therefore, it would have been obvious to one of ordinary skill in the art to try utilizing the method of AAPA/Vaidyanathan to open cooling fluid openings that are completely closed.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because choosing from a finite number of identified, predictable solutions (fluid cooling openings partially or wholly closed) with a reasonable expectation of success is prima facie obvious (MPEP 2143(C)).
	Further this modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because this modification would increase the number of components to which the method could be applied.
As best understood in light of the claim rejections set forth above under 35 USC 112, claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaidyanathan (US 7,333,218 B2) and Burd et al. (US 2015/0369059 A1).
Claim 3:  Neither AAPA nor Vaidyanathan discloses or reasonably suggests that the determination of the position of the cooling fluid openings on the surface of the component is carried out by means of rotation laser triangulation and the three-dimensional shape of at least one cooling fluid opening is determined by means
of an interferometer.
	However, Burd et al. does teach using a combination of a laser and interferometry to map the surface and cooling fluid openings of a blade component.
	Therefore, it would have been obvious to one of ordinary skill in the art to try determining the position of the cooling fluid openings using a rotation laser triangulation (methods identified in Burd et al.), with a reasonable expectation of success is prima facie obvious (MPEP 2143(C)).
Claim 7:  Neither AAPA nor Vaidyanathan discloses or reasonably suggests that between the step of mapping the surface of the component and removing the coating in a region of the cooling fluid openings, evaluating the data obtained in step and with a damaged peripheral region of the-at least one cooling fluid opening being corrected by means of fitting processes to obtain an original shape of the at least one cooling fluid opening.
	However, Burd et al. teaches that it is known in the art to repair a component using a method that includes mapping the surface of the component and evaluating data obtained by the mapping (Para [0046]-[0049]), coating the component to correct by means of a fitting process damage to a peripheral region of a cooling fluid opening in order to obtain and original shape of the at least one cooling fluid opening (Para [0052]), and then removing the coating in a region of the cooling fluid opening (Para [0054]).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burd et al. with that of AAPA/Vaidyanathan to provide a method that was suitable for evaluating and repairing fluid cooling openings to return them to their original shape. 
	This modification would have been advantageous as it would improve the repair process of AAPA and increase its capability to bring the component back to near-original capability (Para [0001]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaidyanathan (US 7,333,218 B2) and Hoebel et al. (US 2006/0157456 A1).
Claim 8:  Neither AAPA nor Vaidyanathan discloses or reasonably suggests that the data obtained in step b) are compared with construction data of the component.
	However, Hoebel et al. teaches a method that includes obtaining cooling fluid openings location and comparing this data with construction data of the component (Para [0035] - [0037], as described in Hoebel et al. a master component representing the original intended construction of the component is mapped using a CMM and the data obtained in regards to the location of the fluid cooling openings is compared to this mapped master component).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoebel et al. with that of AAPA/Vaidyanathan to provide a method that included comparing original construction data of the component with data obtained from the actual component because this would aid in the calibration of the of a work cell intended to process the component.
Claim 9:  Hoebel et al. further teaches that a corrected model of the component is produced based on the data obtained in step b), with existing construction data being corrected (Para [0044], as described in Hoebel et al. the obtained data is saved relative to the specific component thereby correcting the existing construction data of the component).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726